Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is in response to the RCE filed on 03/28/2022.
2.	Claims 1, 8  and 14 have been amended.
3.	The Terminal Disclaimer has been previously filed and approved on 12/10/2021.
4.	The 35 USC 112(b) rejection has been withdrawn due to the amendment of claims 1, 8 and 14.
5.	Claims 1-20 are allowed.

	EXAMINER’S AMENDMENT	
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with William Li (Reg. No. 68,947) on 07/06/2022.
The application has been amended as follows:
In Claims:
Claims 1, 8 and 14 have been amended.

1.	 (Currently Amended) A computing device for interpreting a data model algorithm, the computing device comprising:
an interpreter configured by a processor to:
identify attributes of data models generated by the data model algorithm in a development mode workflow, wherein each attribute of the attributes has a use type, and wherein the data model algorithm is an algorithm that develops the data models for a clustered computing environment including a plurality of cluster nodes; 
identify type information of the identified attribute; and 
create data schema using the identified attributes and type information; 
a translator configured by a processor to:
retrieve production level data schema in a production mode workflow from the clustered computing environment;
translate the data model algorithm from a development state to a production ready state by accessing and importing the production level data schema from the clustered computing environment and comparing and validating the data schema with the production level data schema for at least one node of the plurality of cluster nodes in the clustered computing environment. 

8. (Currently Amended) A method for interpreting a data model algorithm, the method comprising:
identifying attributes of data models generated by the data model algorithm in a development mode workflow, wherein each attribute of the attributes has a use type, and wherein the data model algorithm is an algorithm that develops the data models for a clustered computing environment including a plurality of cluster nodes;
identifying the type information of the identified attribute; 
creating data schema using the identified attributes and type information; 
retrieve production level data schema in a production mode workflow from the clustered computing environment; and
translating the data model algorithm from a development state to a production ready state by accessing and importing the production level data schema from the clustered computing environment and comparing and validating the data schema with the production level data schema for at least one node of the plurality of cluster nodes in the clustered computing environment. 
14. (Currently Amended)         A non-transitory computer readable storage medium comprising a set of computer instructions executable by a processor for interpreting a data model algorithm, the computer instructions configured to:
identify attributes of data models generated by the data model algorithm in a development mode workflow, wherein each attribute of the attributes has a use type, and wherein the data model algorithm is an algorithm that develops  the data models for a clustered computing environment including a plurality of cluster nodes; 
identify the type information of the identified attribute; 
create data schema using the identified attributes and type information; 
retrieve production level data schema in a production mode workflow from the clustered computing environment; and
translate the data model algorithm from a development state to a production ready state by accessing and importing the production level data schema from the clustered computing environment and comparing and validating the data schema with the production level data schema for at least one node of the plurality of cluster nodes in the clustered computing environment.
REASON FOR ALLOWANCE
7.	The following is an examiner’s statement of reason for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitation system, method and non-transitory  computer medium storage medium comprising: identifying attributes of data models generated by a data model algorithm in a development mode workflow, wherein each attribute of the attributes has a use type, identifying the type information of the identified attribute; creating data schema using the identified attributes and type information; retrieving production level data schema in a production mode workflow from a clustered computing environment; and translating the data model algorithm from a development state to a production ready state by accessing and importing the production level data schema from the clustered computing environment and comparing and validating the data schema with the production level data schema for at least one node of the plurality of cluster nodes in the clustered computing environment. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

8.	The prior art made or record and not relied upon is considered pertinent to applicant’s disclosure.

Rausch et al (US 2013/0054627) systems and methods are provided for a business data glossary which supports the ability to both store and apply the knowledge related and stored in data to the underlying technologies that implement it;  translating business information and associating the translated business information with user-defined business terms in a processor executable data management system; user interfaces that can be implemented to provide user access to the data glossary repository; a status attribute (for example for identifying if the term is under development or is in production), a single-select list attribute type is provided for template attribute; source data can enter the job flow process, which has a plurality of nodes to process rules and standards, to generate cleansed data (276).

Szabo et al (US 20030135840 A1) discloses The forward search can detect changed and/or deleted items in a component by comparing the new metadata with the old metadata using the old metadata as a reference. The reverse search can detect new items in a component by comparing the old metadata with the new metadata using the new metadata as a reference. 

Panwar et al (US 11323489 ) discloses a graph consisting of 9 node; identifies which attributes of a plurality of subtypes of objects in a target system data model are common to all subtypes and are attributes of a parent object in the target system data model, identifies which attributes of each subtype object in the target system data model are unique to the subtype object.


Title: Tailoring, author: P De Bruyn. Published on  2016.

Title: Tool for translating simulink models into input language of a model checker, author: B Meenakshi, published on 2006.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chameli Das whose telephone number is 571-272-3696.
The examiner can normally be reached on Monday-Thursday from 7:00 A.M. to 3:30 P.M and 7:30 P.M – 9:30 P.M (E.T). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Emerson Puente  can be reached at (571) 272-3652.  The fax number for this group is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the USA or Canada) or (571) 272-1000.
/CHAMELI DAS/Primary Examiner, Art Unit 2196